BELL, Chief Justice.
This is a companion case to Cause No. 13,464, Tex.Civ.App., 329 S.W.2d 452, in which we have this day rendered judgment holding that the Trial Court did nqt err in refusing on the trial of a bill of review to set aside a judgment against appellees in this case in favor of appellant in this case. This case involves an appeal from a temporary injunction granted appellees, enjoining appellant from prosecuting two garnishment suits and from seeking to enforce a judgment until final trial of the bill of review, which we have dealt with in our Cause No. 13,464.
Having known that very shortly after this cause was submitted to us that the bill of review was tried on its merits, and knowing appellant here was fully protected by a good and sufficient bond, we withheld decision.
The cause having been tried on its merits and the Court having upheld the original judgment and the injunction running only until such time as the bill of review should be tried on its merits, this appeal is moot and is, therefore, dismissed.